Exhibit 10.2

APPENDIX B
TO THE AMENDED AND RESTATED EMPLOYMENT AGREEMENT
BETWEEN
IMAGE SENSING SYSTEMS, INC. AND KRIS B. TUFTO

WHEREAS, the parties entered into an Amended and Restated Employment Agreement
which became effective on December 16, 2014 (the “Employment Agreement”); and

WHEREAS, in order to receive certain severance payments and related benefits
under Section 6 of the Employment Agreement, the parties agreed that Tufto would
be required to sign a release of claims at the time of the event contemplated by
Section 6; and

WHEREAS, the parties have agreed to a form of release substantially similar to
that set forth in this Appendix B; and

WHEREAS, under the terms of this Appendix B, Tufto agrees to release all claims
– whether known or unknown – that he may have against ISS, or any of its
respective officers, directors, members, managers, employees or agents, parents
or affiliates, through the date of his signature on this Appendix B;

NOW, THEREFORE, it is mutually agreed by and between the parties for good and
valuable consideration as follows:

A.                 Tufto affirms that he is signing this Appendix B on or after
the termination of his employment, as described in Section 6 of the Employment
Agreement.

B.                  Tufto, for good and valuable consideration, does hereby
fully and completely release and waive any and all claims, complaints, causes of
action, demands, suits, and damages, of any kind or character, which he has or
may have against ISS, or any of its respective officers, directors, members,
managers, employees or agents, parents or affiliates arising out of any acts,
omissions, conduct, decisions, behavior, or events occurring up through the date
of his signature on this Appendix B.

Tufto understands that he is giving up any and all claims (whether now known or
unknown) that he may have including (without limitation) claims relating to his
employment with ISS, and the cessation of his employment with ISS, including,
but not limited to, any claims arising under or based upon the Minnesota Human
Rights Act; Title VII of the Civil Rights Act of 1964, as amended; the Americans
With Disabilities Act (“ADA”); the Family & Medical Leave Act (“FMLA”); the Age
Discrimination in Employment Act (“ADEA”), as amended by the Older Workers
Benefit Protection Act; or any other federal, state, or local statute,
ordinance, or law. Tufto also understands that he is giving up all other claims,
including those grounded in contract or tort theories, including but not limited
to breach of contract; tortious interference with contractual relations;
promissory estoppel; breach of manuals or other policies; assault; battery;
fraud; false imprisonment; invasion of privacy; intentional or negligent
misrepresentation; defamation, including libel, slander, defamation and
self-publication defamation; intentional or negligent infliction of emotional
distress; sexual harassment; or any other theory.

Tufto further understands that he is releasing, and does hereby release, any
claims for damages, by charge or otherwise, whether brought by him or on his
behalf by any other party, governmental or otherwise, and agrees not to
institute any claims for damages via administrative or legal proceedings against
ISS, or any of its respective officers, directors, members, managers, employees
or agents, parents or affiliates. Tufto understands that, while he retains his
right to bring an administrative charge with the Equal Employment Opportunity
Commission or the Minnesota Department of Human Rights, he waives and releases
any and all rights to money damages or other legal relief awarded by any
governmental agency related to any charge or claim.



B-1

 

Notwithstanding the forgoing, the release set forth in this section shall not
affect: (i) Tufto’s rights to any earned but unpaid salary through the date of
his termination; (ii) claims for reimbursement of any business expenses approved
by ISS; (iii) Tufto’s rights to indemnification and/or defense of claims
threatened or asserted against Tufto arising from Tufto’s employment by ISS
pursuant to ISS’s articles of incorporation, bylaws, corporate governance
documents, policies of insurance, or applicable law, including, but not limited
to, Minn. Stat. §302A.521; (iv) Tufto’s right to any vested benefits in any
welfare benefit, pension or retirement plan as set forth in written plan
documents; and (i) Tufto’s rights to any options that are exercisable as of the
date of Tufto’s termination as set forth in written plan documents or
agreements.

C.                  Tufto understands that he has the right to seek legal
counsel before entering into this Appendix B and that he has 21 days from the
date of his termination to execute this Appendix B.

D.                  Tufto understands that he may revoke this release (Appendix
B) (1) with respect to potential age-related claims within the seven-day period
following the date he signs it and (2) with respect to potential claims under
the Minnesota Human Rights Act within the fifteen-day period following the date
he signs it. Tufto also understands that, if he does revoke this release
(Appendix B), he gives up any right to the consideration provided to him the
benefits described in Paragraph 6 of the Employment Agreement.

E.                   Tufto acknowledges that he has read this Appendix B, that
he understands it, and that he enters into Appendix B voluntarily.

 

Dated:  December 16, 2014   By: /s/ Kris B. Tufto         Kris B. Tufto  

 

 

 

 

B-2